Citation Nr: 0918651	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-20 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to restoration of a 60 percent evaluation for 
coronary artery disease, reduced to 10 percent effective 
December 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from October 1983 to 
September 1989, and from July 1992 to August 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which reduced the Veteran's 60 percent disability 
rating for his service-connected coronary artery disease to 
noncompensable, effective December 1, 2005.  The Veteran 
subsequently initiated and perfected an appeal of this rating 
reduction.  The Board observes that while the Veteran 
initially requested a personal hearing before RO personnel, 
he accepted an April 2006 informal conference in lieu of his 
hearing, and signed an April 2006 waiver to that effect.  
Therefore, remand of this appeal to afford the Veteran a 
personal hearing is not required.  

In a subsequent May 2006 rating decision, the Veteran was 
awarded a partial restoration of 10 percent for his service-
connected coronary artery disease, effective December 1, 
2005.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the full benefit sought on appeal does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Consequently, because the Veteran was 
awarded only a 10 percent rating, less than his prior 60 
percent rating for the disability in question, this matter 
remains in appellate status.  


FINDING OF FACT

Effective December 1, 2005, the Veteran's coronary artery 
disease was characterized by a METS level greater than 7 
without dyspnea, fatigue, angina, dizziness, and syncope; an 
ejection fraction greater than 50 percent; and a need for 
continuous medication.  


CONCLUSION OF LAW

The disability rating for coronary artery disease was 
properly reduced from 60 to 10 percent, and the criteria for 
restoration of a 60 percent evaluation for this disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.105, 3.344, 4.100, 4.104, Diagnostic 
Code 7005 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2008); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA's notice requirements apply to all five elements of a 
service connection claim, including: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  While the issue in 
the present case is not service connection, but entitlement 
to restoration of a disability rating, the RO nonetheless 
sent the Veteran a March 2006 letter discussing the criteria 
for assignment of a disability rating and an effective date, 
thus meeting the requirements of the Dingess holding.  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes based on "the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life."  The notice must also provide examples of the 
types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In the present case, while the Veteran is seeking restoration 
of a prior disability rating, the central issue nonetheless 
is which level of impairment is demonstrated by the evidence 
on record; therefore, the Board finds the Vazquez-Flores 
holding applies.  Pre-adjudicatory notice was provided by 
letter dated in May 2005, but it was inadequate.  The record 
reflects, however, that the purpose of the notice was not 
frustrated.  Vazquez-Flores, supra.

The May 2005 letter and subsequent February 2006 statement of 
the case, March 2006 letter, and May and November 2006 
supplemental statements of the case stated that to establish 
entitlement to restoration of his 60 percent disability 
rating, the evidence must show that his condition has not 
shown improvement.  These documents also explained that the 
VA was responsible for (1) requesting records from federal 
agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  The May and September 2005 
rating decisions explained the criteria for the restoration 
of a higher disability rating under the applicable diagnostic 
codes.  The statement of the case and subsequent supplemental 
statements of the case also provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected disability, and stated that, pursuant to 38 
C.F.R. § 4.10, disability evaluations center on the ability 
of the body or system in question to function in daily life, 
with specific reference to employment.  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization throughout the adjudication of the 
claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, 
based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the Veteran what was necessary to 
substantiate his appeal of the rating reduction in question, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Concerning VA's duty to assist claimants, VA has obtained 
service treatment records, assisted the Veteran in obtaining 
private evidence, and afforded him several VA examinations.  
All other known and available records relevant to the issues 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  Therefore, the Board concludes VA has 
substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

The Veteran appeals a September 2005 rating decision which 
reduced to noncompensable his 60 percent disability rating 
for his service-connected coronary artery disease, effective 
December 1, 2005.  This disability rating was subsequently 
partially restored to 10 percent, also effective December 1, 
2005, within a May 2006 rating action.  

There is no question that a disability rating may be reduced.  
However, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown [5 
Vet. App. 413, 420 (1993)], the Court has interpreted the 
provisions of 38 C.F.R. § 4.13 to require that in any rating 
reduction case it must be ascertained, based upon a review of 
the entire recorded history of the disorder, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  In addition, 38 C.F.R. §§ 
4.2 and 4.10 provide that in any rating reduction case, not 
only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
in a disability actually reflects improvement in the 
Veteran's ability to function under the ordinary conditions 
of life and work.  

Generally, the provisions of 38 C.F.R. § 3.344 establish that 
there must be improvement before an evaluation is reduced.  
However, the provisions 38 C.F.R. §§ 3.344(a) and (b), which 
govern reductions of rating in effect for five or more years, 
do not apply in this case because the 50 percent rating at 
issue was in effect from August 24, 2002, to December 1, 
2005, a period of less than five years.  As regards 
disability ratings in effect for less than five years, 
adequate reexamination that discloses improvement in the 
condition will warrant reduction in rating.  See 38 C.F.R. 
§ 3.344(c) (2008).  In considering the propriety of a 
reduction, the Board must focus on the evidence of record 
available to the RO at the time the reduction was 
effectuated, although post-reduction medical evidence may be 
considered for the limited purpose of determining whether the 
condition had demonstrated actual improvement.  Cf. 
Dofflemyer, 2 Vet. App. at 281-282.  The burden of proof is 
on VA to establish that a reduction is warranted by a 
preponderance of the evidence.  Kitchens v. Brown, 7 Vet. 
App. 320 (1995).  

Considering first the procedural requirements of a rating 
reduction, the Board observes that the Veteran was afforded 
at least 60 days notice of the proposed reduction in his 
disability rating.  See 38 C.F.R. § 3.105(e) (2008).  A May 
2005 rating decision, a copy of which was mailed to the 
Veteran on May 24, 2005, was issued proposing to reduce his 
disability rating for his service-connected coronary artery 
disease from 60 percent to noncompensable.  Therefore, the 
notice he was provided met the regulatory requirements.  He 
was also informed he had the right to submit additional 
evidence on his own behalf, as well as request a personal 
hearing before VA personnel.  The Board finds the procedural 
requirements specific to the reduction of a disability rating 
in effect less than five years were met.  

At the time VA proposed to reduce the Veteran's disability 
rating, his coronary artery disease was rated under 
Diagnostic Code 7005, for arteriosclerotic heart disease 
(coronary artery disease).  This Code provides a 10 percent 
rating when the evidence shows workload of greater than 7 
METS but not greater than 10 METS, resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or, continuous 
medication is required.  A 30 percent rating is assigned for 
workload of greater than 5 METS but not greater than 7 METS 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or, there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is assigned if there is more than one episode of acute 
congestive heart failure in the past year; or, workload of 
greater than 3 METS but not greater than 5 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A 100 percent rating is assigned with 
documented coronary artery disease resulting in chronic 
congestive heart failure; or, workload of 3 METS or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2008).  In every case where the 
requirements for a compensable rating are not met, a zero 
percent evaluation may be assigned, even if the diagnostic 
schedule does not provide for such a noncompensable 
evaluation.  38 C.F.R. § 4.31 (2008).  

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METS at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METS by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METS and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2 
(2008).

The Board also observes that during the pendency of this 
appeal, VA promulgated 38 C.F.R. § 4.100 (2008), effective 
October 6, 2006.  See 71 Fed. Reg. 52458, 52460, (Sept. 6, 
2006).  38 C.F.R. § 4.100 pertains to the application of 
Diagnostic Codes 7000-7007, 7011, and 7015-7020.  Although 
the RO did not consider the applicability of 38 C.F.R. 
§ 4.100 in the February 2006 statement of the case or any 
subsequent supplemental statement of the case, the Veteran 
has not been prejudiced by the Board's consideration of this 
regulation because 38 C.F.R. § 4.100 does not change the 
underlying criteria for a higher evaluation for coronary 
artery disease.  Rather, 38 C.F.R. § 4.100 merely provides 
general guidelines for the evaluation of evidence necessary 
to satisfy the criteria for a higher evaluation for coronary 
artery disease.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Thus, the Board concludes no prejudice results to 
the Veteran by Board adjudication of his appeal at this time.  

The RO's reduction of the Veteran's disability rating was 
based primarily on a January 2005 VA examination, which noted 
the Veteran's history of an April 2002 myocardial infarction, 
at which time he had a cardiac stent installed.  Thereafter, 
he had been followed by his private care provider for follow-
up of his coronary artery disease.  Currently, he experienced 
minor chest pain after eating, likely due to indigestion.  He 
felt more fatigued with activity now as compared to prior to 
his heart surgery.  Occasional palpations were also reported, 
along with dyspnea with heavy exertion.  He was not currently 
on any medication.  He denied dizziness or syncopal episodes.  
No cardiac events subsequent to his April 2002 myocardial 
infarction were noted or reported.  He continued to smoke 
occasionally.  On physical examination, the Veteran was 
without distress, and he moved freely without assistance.  
His cardiac rhythms were within normal limits.  An April 2005 
stress test revealed a METS level of 14, and an 
electrocardiogram (ECG) was negative for ischemia.  

A second VA cardiovascular examination was afforded the 
Veteran in November 2005.  The examiner noted the Veteran had 
cardiac catheterization and stent placement in October 2005, 
with good post-operative recovery.  He denied any chest pain 
since the operation, shortness of breath, or dyspnea on 
exertion.  He took medication to control his symptoms, with 
good results.  He reported no impairment in his daily 
activities.  He was a stay-at-home dad, and stated he was 
able to manage his regular household activities without chest 
pain.  On physical examination, he was healthy in appearance, 
with normal cardiac rhythms.  Overall, the examiner found no 
active cardiac symptoms, with excellent results following the 
Veteran's stent placement in October 2005.  

The Veteran was most recently afforded VA examination in 
April 2006, at which time his recent history of cardiac 
symptoms and stent placement in October and December 2005 was 
noted.  More recently, he had experienced occasional chest 
pain and shortness of breath one to two times per week.  He 
denied syncope, but experienced fatigue several times per 
week.  The Veteran reported he was able to perform regular 
activities around his house, although he did rest upon onset 
of fatigue.  He was a stay-at-home dad who did not work 
outside the home.  He was unsure whether he would be able to 
work given his coronary artery disease.  On physical 
examination the Veteran was healthy in appearance, with no 
restrictions on movement or other activity.  His heart 
displayed a regular rate and rhythm.  A recent stress test 
resulted in METS level of 12.9, with an ejection fraction of 
52 percent.  The final impression was of coronary artery 
disease with two recent episodes of angioplasty, requiring 
stent placement.  

Private medical records submitted by the Veteran confirm 
cardiac catheterization and stent placement at a private 
facility in October 2005 following an episode of severe chest 
pain requiring emergency room treatment.  He again 
experienced chest pain in December 2005, and a cardiac work-
up was afforded him at a private hospital.  At that time, his 
ejection fraction was 52 percent, and his METS level was 
12.9.  His left ventricle was of normal size, without 
evidence of hypertrophy.  Another cardiac stent placement was 
performed.  According to a March 2006 letter from his private 
primary physician, the Veteran was on continuous medication 
for his cardiovascular symptoms, and he continued to be 
followed by a cardiologist due to his coronary artery 
disease.  

Applying the evidence of record to the diagnostic criteria 
for the Veteran's coronary artery disease, the Board finds a 
reduction of his disability rating to 10 percent was 
warranted.  As confirmed by his private treatment records, 
the Veteran's coronary artery disease required continuous use 
of medication; thus, a 10 percent rating is warranted.  
However, a disability rating in excess of 10 percent was not 
warranted, based on the January 2005, November 2005, and 
April 2006 VA examination reports, as well as the private 
medical treatment evidence.  At all times of record during 
the pendency of this appeal, the Veteran's METS level has 
been well in excess of 7, without dyspnea, fatigue, angina, 
dizziness, or syncope, as would warrant a 30 percent rating.  
Additionally, his ejection fraction has been in excess of 50 
percent, and neither cardiac hypertrophy nor dilatation has 
been demonstrated on electrocardiogram, echocardiogram, or X-
ray.  As the preponderance of the evidence supports the 
reduction of the Veteran's disability rating from 60 to 10 
percent, his appeal must be denied.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the Veteran's coronary artery disease has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the Veteran does not work outside the home for 
reasons unrelated to his service-connected disability.  Even 
though according to the April 2006 examination report, the 
Veteran was unsure if he would be able to work outside the 
home given his coronary artery disease, he stated that he was 
not working due to financial concerns and difficulty in 
finding reliable childcare.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The Veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.

In conclusion, the Board finds reduction of the Veteran's 
disability rating for his service-connected coronary artery 
disease from 60 to 10 percent was proper.  As a preponderance 
of the evidence is against the restoration of the Veteran's 
disability rating to a level greater than 10 percent, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  




ORDER

Reduction of the Veteran's disability rating for his coronary 
artery disease from 60 percent to 10 percent, effective 
December 1, 2005, was proper, and therefore the appeal is 
denied.  




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


